DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered. 
Response to Arguments
The applicant argues in the response filed 10/27/2020 that prior art Campbell and Whisenant do not disclose the proximal end of each support rod being connected to the first end of the tubular member, and when expanded, the supporting rods projects in a direction transvers an axial center opening of the tubular member without extending into a lumen of the tubular member. The rejections have been withdrawn. A new rejection with respect to VanTassel has been made below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12, 21, 22, 27, 28 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 6,652,556 to VanTassel.
As to claims 1, Campbell discloses a left atrial appendage closure apparatus (500, figure 46,48, col. 8 ll. 64), comprising a sealing plate (40, figure 46,48), an anchor plate (area with 508,510, figure 46,48) and a tubular member (506a,b, the support members can read on a tubular member since they can define a tubular-like member as seen in figure,48,49), the tubular member having a first end and second end (figure 48, 49), wherein the first end of the tubular member is secured to the anchor plate, the second end of the tubular member is secured to the sealing plate (figure 46-49, paragraph Col. 18 ll. 53-col. 19 ll. 18), wherein the anchor plate comprises a plurality of supporting rods (the wires 508, figure 46-48,), each supporting rod of the plurality of supporting rods having a proximal end and distal end (figure 46, 48), the proximal end of each support rod 
If however, it is not inherent, or known, that the support members 506a,b, would be able to read on the tubular member, VanTassel discloses further embodiments that teach a defined tubular member (either the waist of the device as seen in figure 66, or 814 as seen in  figure 78 , 850 as seen in figure 81-83) for the purpose of a providing further support for the distal part of the device (col. 21 ll. 22-47). VanTassel does disclose the embodiments and variations can be used together (col. 28 ll. 55-col. 219 ll. 3). The wires 508 as seen in figure 46-49 would extend from the tubular member support member, but not enter the lumen. It would have been obvious to one of ordinary skill in the art before the effect filing date to use a tubular member with the embodiment of figure 46-48 in order for providing further support for the device. 
As to claim 2, VanTassel discloses when expanded, the apparatus is 12-20 mm, the anchor plate has a height of 9-15mm, the sealing plate has a height of is 3-5mm (col. 15 ll. 31-36). If it is not inherent that the applied sizes of the 
As to claim 3, VanTassel discloses the distal end of at least one of the plurality of the support rods is bent (figure 46-52). The members do bend outwardly. Alternatively Van Tassel further teaches further bends a seen in figure 53, 59 that can be used in the embodiment of figure 46-49.
As to claim 5, VanTassel discloses at least one of the plurality of supporting rods has one or more anchor pins (510, paragraph 54). 
As to claim 6, VanTassel discloses when the apparatus is expanded in a left atrial appendage, the anchor plate is configured to contact an inner wall of the left atrial appendage, and the anchor pin is configured to insert into the inner wall of the left atrial appendage to stabilize the apparatus (figure 50). 
As to claim 7, VanTassel discloses the angle α between the center axis of the tubular member and the proximal ends of the supporting rods is 0-90˚, (figure 46-48). However VanTassel does not explicitly disclose the angle being between 40-55˚. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the angle α of VanTassel to be 40-55˚ as applicant appears to have placed no criticality on the claimed range (see 
As to claim 8, VanTassel discloses the sealing plate comprises a choke membrane (40). 
As to claim 9, VanTassel discloses when the apparatus is expanded, the sealing plate has a diameter that is greater than that of the anchor plate (figure 46). Alternatively the embodiment as seen in figure 76 teaches the sealing plate is greater than the anchor plate, which can be applied to the embodiment of figure 46-48.
As to claim 10, VanTassel discloses the sealing plate comprises a memory alloy material, wherein the tubular member comprises steel sleeves or other types of alloy sleeves (col. 18 ll. 56-58).
As to claim 12, VanTassel discloses the choke membrane comprises unmodified or chemically modified PET ( unmodified choke membrane, col. 9 ll. 21-42)
As to claim 21, VanTassel discloses an implant apparatus, comprising, an anchor plate (engagement members 508, as seen in figure 46-48) and a tubular member (the support members 506a,b can read on a tubular member as seen in figure 46-49), wherein the anchor plate is secured to the tubular member and for anchoring in a body cavity (figure 46-49), wherein the anchor plate comprises a plurality of supporting rods (508), each supporting rod of the plurality of 
If however, it is not inherent, or known, the support member 506a,b, would be able to read on the tubular member, VanTassel discloses further embodiments that teach a defined tubular member (either the waist of the device as seen in figure 66, or 814 as seen in  figure 78 , 850 as seen in figure 81-83) for the purpose of a providing further support for the distal part of the device (col. 21 ll. 22-47). VanTassel does disclose the embodiments and variations can be used together (col. 28 ll. 55-col. 219 ll. 3). The wires 508 as seen in figure 46-49 would extend from the tubular member support member. It would have been obvious to one of ordinary skill in the art before the effect filing date to use a tubular member with the embodiment of figure 46-48 in order for providing further support for the device.
As to claim 22, Campbell discloses the angle α between the center axis of the tubular member and the proximal ends of the supporting rods is 0-90˚ (figure 
As to claim 27, VanTassel discloses the proximal ends of the plurality of support rods are positioned at intervals along a circumference of the tubular member (figure 46-48).
As to claim 28, VanTassel discloses a left atrial appendage closure apparatus (500, figure 46-48, col. 18 ll. 53-56), comprising a sealing plate (40), an anchor plate (the plate that is created from members 508) and a tubular member (the support members 506a,b can read on a tubular member as seen in figure 46-49), the tubular member having a first end and second end (figure 46-48), wherein the first end of the tubular member is secured to the anchor plate, the second end of the tubular member is secured to the sealing plate (figure 46-48), wherein the anchor plate comprises a plurality of supporting rods (508), each supporting rod of the plurality of supporting rods having a proximal end and distal end (figure 46-48), the proximal end of each support rod being connected to the first end of the tubular member (figure 46-48, the members are connected just proximal of where they converge to support members 506a,b), the distal end of 
If however, it is not inherent, or known, the support member 506a,b, would be able to read on the tubular member, VanTassel discloses further embodiments that teach a defined tubular member (either the waist of the device as seen in figure 66, or 814 as seen in  figure 78 , 850 as seen in figure 81-83) for the purpose of a providing further support for the distal part of the device (col. 21 ll. 22-47). VanTassel does disclose the embodiments and variations can be used together (col. 28 ll. 55-col. 219 ll. 3). The wires 508 as seen in figure 46-49 would extend from the tubular member support member. It would have been obvious to one of ordinary skill in the art before the effect filing date to use a tubular member with the embodiment of figure 46-48 in order for providing further support for the device. 
Claim 4, 11, 23, 26  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,652,556 to VanTassel in view of over U.S Patent Publication 2012/0172927 to Campbell.
As to claims 4, 23, 26, VanTassel discloses the device above but is silent about the plurality of support rods are an odd number, and the supporting rods and tubular member are made of a tube.   

As to claim 11, VanTassel discloses the device above including the members are sutured to the device (col. 18 ll. 65), but is silent about a second choke membrane. 
Campbell teaches a second choke membrane (108) for the purpose of rapid tissue growth and device stabilization (paragraph 81). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the second choke membrane of Campbell with the device of VanTassel in order for rapid tissue growth and device stabilization.
Claim 14 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent 6,652,556 to VanTassel in view of U.S. Patent 6,306,419 to Vachon.
As to claims 14, VanTassel discloses the device above but is silent about the choke membrane is a chemically modified PET membrane having a sodium sulfonate group on a surface of the choke membrane.

Claims 18-20, 24, 25 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent 6,652,556 to VanTassel in view of U.S. Patent Publication 2014/0046347 to Cully.
As to claims 18, 20, 24, 25, VanTassel discloses the device above but it silent about when the apparatus is expanded, each supporting rod first extends away from the tubular member, and then towards the tubular member after a bending, such that parts of end of the support extending toward the tubular member form a periphery of the anchor plate, and where the distal end of each supporting rod is proximal to where the plurality of support rods intersecting.
Cully teaches a similar device (left atrial appendage occluder, abstract, paragraph 51) where when the apparatus is expanded (figure 14), each supporting rod (110) first extends away from the tubular member, and then towards the tubular member after a bending, such that parts of end of the support extending toward the tubular member form a periphery of the anchor plate, and where the distal end of each supporting rod is proximal to where the plurality of support rods intersecting (figure 14) for the purpose of minimizing damage to 
As to claim 19, with the device of VanTassel and Cully above, VanTassel discloses the sealing plate and the distal end of each support rod are at opposite sides of the tubular member (figure 46-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771